                                                            1   ALVERSON TAYLOR & SANDERS
                                                                KURT R. BONDS, ESQ.
                                                            2   Nevada Bar No. 6228
                                                            3   DAVID M. SEXTON, ESQ.
                                                                Nevada Bar No. 14951
                                                            4   6605 Grand Montecito Parkway
                                                                Suite 200
                                                            5   Las Vegas, Nevada 89149
                                                                (702) 384-7000
                                                            6   efile@alversontaylor.com
                                                            7   Attorneys for Plaintiffs

                                                            8                                UNITED STATES DISTRICT COURT

                                                            9                                  FOR THE DISTRICT OF NEVADA
                                                           10
                                                                EMILY SEARS, NAJOME COLON a/k/a GIA
                                                           11                                                       Case No. 2:19-cv-01091-APG-NJK
                                                                MACOOL, RACHEL BERNSTEIN a/k/a
                                                           12   RACHEL KOREN, LUCY PINDER, and
ALVERSON TAYLOR & SANDERS




                                                                MARIANA DAVALOS
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                                      Plaintiffs,
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                                                                vs.                                STIPULATION TO EXTEND TIME TO
                                       (702) 384-7000




                                                                                                                      FILE REPLY TO MOTIONS TO
                                         LAWYERS

                                         SUITE 200




                                                           15
                                                                RUSSELL ROAD FOOD AND BEVERAGE,                                DISMISS
                                                           16
                                                                LLC d/b/a CRAZY HORSE III
                                                                                                                              (FIRST REQUEST)
                                                           17   GENTLEMEN’S CLUB; and SN
                                                                INVESTMENT PROPERTIES, LLC d/b/a
                                                           18
                                                                CRAZY HORSE III GENTLEMEN’S CLUB                                    ORDER
                                                           19
                                                                                      Defendants.
                                                           20

                                                           21          Plaintiffs EMILY SEARS, NAJOME COLON a/k/a GIA MACOOL, RACHEL
                                                           22
                                                                BERNSTEIN a/k/a RACHEL KOREN, LUCY PINDER, and MARIANA DAVALOS
                                                           23
                                                                (collectively, “Plaintiffs” or “Models”), and Defendants RUSSELL ROAD FOOD AND
                                                           24
                                                                BEVERAGE, LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB; and SN INVESTMENT
                                                           25

                                                           26   PROPERTIES, LLC d/b/a CRAZY HORSE III GENTLEMEN’S CLUB (“Defendants” or

                                                           27   “Crazy Horse”) by and through their respective counsel, file this stipulation to extend the time

                                                           28   for Plaintiffs to File their Responses to Defendants’ Motions to Dismiss (ECF No. 14 and ECF
                                                                                                                1                           KB/26281
                                                            1   16)an Answer or Otherwise Respond to Plaintiff’s Complaint.
                                                            2          On June 24, 2019, Plaintiffs filed their initial Complaint, with a First Amended
                                                            3
                                                                Complaint being filed on July 18, 2019. Defendant Russell Road Food And Beverage, LLC and
                                                            4
                                                                Defendant SN Investment Properties, LLC., both filed Motions to dismiss (ECF No’s.: 14 and 16
                                                            5
                                                                respectively) on August 16, 2019. The current deadline for Plaintiffs to respond to Defendants
                                                            6

                                                            7   motions to dismiss is August 30, 2019.

                                                            8          Plaintiffs require additional time to respond to the motions to dismiss as Plaintiffs’

                                                            9   counsel had to leave the office unexpectedly yesterday and will be out of the office for the next
                                                           10   week due to a family emergency. Defendants have agreed to extend the deadline in which
                                                           11
                                                                Plaintiffs have to respond to the Motions to Dismiss up to and including September 13, 2019.
                                                           12
ALVERSON TAYLOR & SANDERS




                                                                This is the first stipulation for extension of time for Plaintiffs to respond to the Defendants’
                                                           13
                            6605 GRAND MONTECITO PARKWAY




                                                                Motions to Dismiss.
                                 LAS VEGAS, NEVADA 89149




                                                           14
                                       (702) 384-7000




                                                                IT IS SO STIPULATED.
                                         LAWYERS

                                         SUITE 200




                                                           15

                                                           16   DATED this 29th day of August, 2019.

                                                           17   ALVERSON TAYLOR & SANDERS                           MORAN BRANDON BENDAVID
                                                                                                                    MORAN
                                                           18
                                                                /s/ Kurt R. Bonds________________.
                                                           19   KURT R. BONDS, ESQ.                                 /s/ Jeffrey A. Bendavid_____________
                                                                Nevada Bar No. 6228                                 JEFFREY A. BENDAVID, ESQ.
                                                           20   DAVID M. SEXTON, ESQ.                               Nevada Bar No. 6220
                                                                Nevada Bar No. 14951                                STEPHANIE J. SMITH, ESQ.
                                                           21   6605 Grand Montecito Parkway, Suite 200             Nevada Bar No. 11280
                                                                Las Vegas, Nevada 89149                             630 S Fourth St Ste 400
                                                           22
                                                                (702) 384-7000                                      Las Vegas, NV 89101-
                                                           23   Attorneys for Plaintiffs                            Attorney for Defendants

                                                           24
                                                                IT IS SO ORDERED
                                                           25

                                                           26   Dated this ____ day of _____________, 2019.

                                                           27                                                       ____________________________________
                                                                                                                    UNITED STATES DISTRICT JUDGE
                                                           28                                                        Dated: August 29, 2019.
                                                                                                               2                             KB/26281
